Citation Nr: 0216521	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  98-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
dependency and indemnity compensation benefits in the 
calculated amount of $10,000.

WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel




INTRODUCTION
The veteran had active military service from January 1943 to 
January 1946 and from July 1948 until he died on February [redacted], 
1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

The appellant and her sister appeared and offered testimony 
before the undersigned member of the Board at the RO.  A 
transcript of the hearing testimony has been associated with 
the claims file.  

This case was previously before the Board and in July 2000 it 
was remanded to the RO for further development.  The case has 
since been returned to the Board.  

The Board notes that, initially, the amount of the 
overpayment in question was $82,730 but that the Committee, 
in the January 1997 decision, waived recovery of $3,294 
leaving $79,436 as the amount to be recovered.  Thereafter, 
in December 1997, the Committee waived recovery of an 
additional $59,426 leaving $20,000 as the amount to be 
recovered.  Further, partial waiver of the appellant's 
assessed indebtedness was granted while this case was in 
remand status, leaving $10,000 as the amount to be recovered.  

REMAND

While this case was in remand status, the appellant received 
a further partial waiver of her assessed indebtedness.  The 
related Supplemental Statement of the Case, dated in April 
2002, shows that a waiver of recovery of $10,000 of the DIC 
overpayment was granted.  As noted above that apparently left 
$10,000 as the amount to be recovered.

Following return of the case to the Board in June 2002, 
electronic mail was received from a VA employee at Wilkes-
Barre Pennsylvania, which indicated that the appellant's 
sister had contacted her and inquired as to why the case was 
returned to the Board as the appellant had reportedly 
received "a final opinion" in this matter and that "the 
overpayment was paid."

In light of this correspondence, which has been associated 
with the claims file, this case is remanded to the RO for the 
following:

The RO is requested to contact the
Committee on Waivers and Compromises
and verify whether or not the appellant
has received a full waiver of recovery of 
of her overpayment of DIC benefits, and
if not, the specific amount that remains
to be recovered

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




